     Case 5:18-cr-00014 Document 38 Filed 07/28/20 Page 1 of 2 PageID #: 211



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BECKLEY

UNITED STATES OF AMERICA

v.                                    CRIMINAL ACTION NO. 5:18-00014-001

SHAWN AKIEM ANDERSON

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s motion for

appointment of counsel to assist in the filing of a motion for

compassionate release.        (ECF No. 35.)     For the following reasons,

the court DENIES defendant’s motion.

       There is no constitutional right to the appointment of

counsel to file post-conviction motions.           Lawrence v. Florida,

549 U.S. 327, 336-37 (2007) (citing Coleman v. Thompson, 501 U.S.

722, 756-57 (1991)); Rouse v. Lee, 339 F.3d 238, 250 (4th Cir.

2003), cert. denied, 541 U.S. 905 (2004).            The court has

discretion to appoint counsel in proceedings under 18 U.S.C. §

3582(c) if the interests of justice so require.             See United

States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000); cf. 18

U.S.C. § 3006A (providing the interests of justice standard for

appointment of counsel in similar post-conviction proceedings).

       Defendant is seeking compassionate release due to risks

associated with the COVID-19 pandemic, mainly due to his

preexisting health conditions that place him at greater risk for

severe illness if he contracts COVID-19.           Defendant, however, is

capable of requesting compassionate release on this basis without
   Case 5:18-cr-00014 Document 38 Filed 07/28/20 Page 2 of 2 PageID #: 212



the assistance of counsel, and he has not otherwise established

that the interests of justice require appointment of counsel in

these circumstances at this time. Accordingly, the court hereby

DENIES the motion, (ECF No. 35), to the extent defendant seeks

appointment of counsel.

     Defendant may send a letter to the court requesting

compassionate release.      If he elects to do so, defendant should

demonstrate that he has exhausted administrative remedies, and

explain why his health conditions and the COVID-19 situation at

his place of incarceration warrant compassionate release.

     The Clerk is directed to send a copy of this Order to

counsel of record and any unrepresented parties.

    It is SO ORDERED this 28th day of July, 2020.

                                   ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                      2
